Chief Justice Robebtson
deliveredllieopinionof the Court.
Stewart and his co-complainants, though separate judgment creditors of the same debtor, had a right to join in the same bill, for subjecting and distributing among themselves the same common- fund, after a return of *116nulla bona on thefi.fa. of each. Piad they not thus unN ted, their bills ought to have been consolidated.
Pirtle for plaintiff: Loughborough for defendants.
And, although those complainants neither sought nor obtained any conjunction, nevertheless, as they proceeded in rem, their lis pendens operated as a lien on the fund sought to be subjected. And consequently, as their subpoena was executed before ffm. N. Bullet, (the plaintiff in error,) sued the same debtor, and enjoined the same fund, their lien was prior to his, and the Chancellor did not err to his predjudice in so decreeing.
The decree is therefore affirmed.